Citation Nr: 0202730	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  00-409A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1. Whether the veteran's claim of entitlement to service 
connection for hypothyroidism was timely appealed.

2. Whether the veteran's claim of entitlement to service 
connection for carpal tunnel syndrome was timely appealed.

3. Whether the veteran's claim of entitlement to service 
connection for chronic right submandibular sialoadenotomy 
was timely appealed.

4. Whether the veteran's claim of entitlement to service 
connection for Hepatitis C was timely appealed.

(The issues of entitlement to service connection for 
hemorrhoids and hematochezia, Epstein-Barr virus and 
polyclonal gammopathy, chest pains and palpitations, and a 
compensable rating for gastritis will be the subjects of a 
later decision.)



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
January 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from June 1996 and February 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In April 2001, 
the veteran was afforded a hearing before the undersigned 
Member of the Board, at the RO.

By way of a rather complex procedural history, the Board 
notes that the June 1996 rating decision granted service 
connection and compensable evaluations for chronic upper back 
pain and a chronic lower back disability.  Service 
connection, with non-compensable evaluations, was awarded for 
chronic gastritis, a fibrocystic mass in the left breast, and 
seborrheic dermatitis.  Service connection was denied for 
Epstein-Barr virus and polyclonal gammopathy, frostbite of 
the great toes, hemorrhoids with hematochezia, chronic 
sinusitis, and chest pain with palpitations.

In July 1997, the veteran submitted a notice of disagreement 
(NOD) regarding the issues of chronic gastritis, chronic 
Epstein-Barr virus, chronic fibrocystic breast disease, 
chronic seborrheic dermatitis, chronic hemorrhoids with 
hematochezia, and chronic chest pain with palpitations.  

In December 1998, the RO issued a statement of the case (SOC) 
which addressed the issues of service connection for chronic 
gastritis, Epstein-Barr virus, and polyclonal gammopathy, a 
fibrocystic mass in the left breast, seborrheic dermatitis, 
hemorrhoids with hematochezia, and chest pain with 
palpitations.  The SOC included the pertinent laws and 
regulations regarding disability evaluations for gastritis, a 
breast mass, and eczema.

In February 1999, the veteran submitted an Appeal to Board of 
Veterans' Appeals (VA Form 9) in which she expressly stated 
that she was "only appealing" the issues of chronic 
gastritis, Epstein-Barr virus, hemorrhoids with hematochezia, 
and chest pains and palpitations.  She did not indicate in 
that document, or any later dated one, that she wished to 
appeal the issues of compensable ratings for a fibrocystic 
mass in the left breast or seborrheic dermatitis.  
Accordingly, the Board will confine its consideration to the 
issues appealed on the veteran's VA Form 9. 

In February 2000, the RO issued a supplemental statement of 
the case (SSOC) that addressed the issue of a compensable 
evaluation for chronic gastritis, and also the issues of 
service connection for Epstein-Barr virus and polyclonal 
gammopathy, and hemorrhoids with hematochezia.  

A February 2000 rating decision denied service connection for 
hypothyroidism, carpal tunnel syndrome, chronic right 
submandibular sialoadenotomy, Hepatitis C, and a rating in 
excess of 10 percent for chronic upper back pain with an 
assessment of myofascial pain syndrome (based upon the 
veteran's January 1999 claim that addressed cervical 
spondylosis).  The veteran submitted her NOD as to the denial 
of the service connection issues during the same month.  In 
April 2000, the RO issued an SOC that addressed the issues of 
entitlement to service connection for hypothyroidism, carpal 
tunnel syndrome, chronic right submandibular sialoadenotomy, 
and Hepatitis C.  As will be discussed in detail in this 
decision, below, the veteran did not file a document to 
perfect her appeal as to these issues.

The Board notes that the RO's February 2000 denials of 
service connection for hypothyroidism, carpal tunnel 
syndrome, chronic right submandibular sialoadenotomy, and 
Hepatitis C were on the basis that the claims were not well 
grounded.  Later, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7).  Among other things, this 
new statute eliminated the requirement of a well-grounded 
claim, redefined VA's obligations with respect to the duty to 
assist claimants in developing evidence, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 175 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The new 
law affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In a June 2001 letter to the Board, the veteran's service 
representative said the reason for the veteran's failure to 
perfect her appeal as to the four issues discussed in the 
previous paragraph was that they had been denied as not well 
grounded.  The representative requested readjudication by the 
RO under the VCAA.  In light of the Board's decision 
regarding these matters, as set forth below, the claims of 
service connection for hypothyroidism, chronic right 
submandibular sialoadenotomy, Hepatitis C, and carpal tunnel 
syndrome have been finally denied.  They therefore are 
referred to the RO for readjudication in light of the VCAA's 
repeal of the well-groundedness requirement.  See VAOPGCPREC 
3-2001 (Jan. 22, 2001) (holding that appropriate mechanism 
for the Board to return VCAA-affected issues to an RO for 
readjudication is to refer, and not remand, them).  The Board 
notes that the veteran submitted several reports of private 
physicians at her Travel Board hearing, some of which refer 
to these issues.  Moreover, as to the claim for service 
connection for Hepatitis C, the Board would point out that, 
in a January 1999 statement, M.W.B., M.D., a private 
gastroenterologist, opined that "it would be most likely 
that the [veteran] did have hepatitis C while on active duty 
in the military."  We, of course, express no opinion as to 
the outcome of that claim.

The Board is undertaking additional development on the matter 
of the veteran's claims of entitlement to service connection 
for hemorrhoids and hematochezia, Epstein-Barr virus and 
polyclonal gammopathy, chest pains and palpitations, and a 
compensable rating for gastritis, pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2), effective Feb. 22, 2002).  
When it is completed, the Board will provide notice of the 
development, as required by Rule of Practice 903.  Id. at 
3,105 (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing those 
issues.


FINDINGS OF FACT

1. In a February 2000 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
hypothyroidism, carpal tunnel syndrome, chronic right 
submandibular sialoadenotomy, and Hepatitis C; the veteran 
filed a timely NOD as to these issues in March 2000, and 
an SOC was issued in April 2000.

2. The record does not reflect that the veteran has filed a 
written substantive appeal as to the above issues.

3. At an April 2001 Travel Board hearing, the veteran 
testified regarding the issues of service connection for 
hypothyroidism, carpal tunnel syndrome, chronic right 
submandibular sialoadenotomy, and Hepatitis C.


CONCLUSIONS OF LAW

1. The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection 
for hypothyroidism; thus, the Board has no jurisdiction 
over this matter, and the appeal must be dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).

2. The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection 
for carpal tunnel syndrome; thus, the Board has no 
jurisdiction over this matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.

3. The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection 
for chronic right submandibular sialoadenotomy; thus, the 
Board has no jurisdiction over this matter, and the appeal 
must be dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108; 
38 C.F.R. §§ 20.200, 20.202, 20.302.

4. The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection 
for Hepatitis C; thus, the Board has no jurisdiction over 
this matter, and the appeal must be dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.200, 
20.202, 20.302.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1999, the RO received the veteran's claim of 
entitlement to service connection for hypothyroidism, carpal 
tunnel syndrome, chronic right submandibular sialoadenotomy, 
and Hepatitis C.  At that time, she submitted statements from 
R.V., M.D., and M.B., M.D., in support of her contentions.  
Private medical records, dated from January 1998 to December 
1999, were obtained.  

In a February 2000 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
hypothyroidism, carpal tunnel syndrome, chronic right 
submandibular sialoadenotomy, and Hepatitis C.  In a letter 
dated the same month, the RO notified the veteran of its 
action on her claims.  In March 2000, the RO received the 
veteran's notice of disagreement, expressly disagreeing with 
the RO's denial as to those four issues.  In April 2000, the 
RO issued a statement of the case that addressed those 
claims.  In a letter which accompanied the SOC, the RO 
advised the veteran that, if she wished to continue her 
appeal, she would need to file a formal appeal by completing 
and filing an Appeal to the Board of Veterans' Appeals (VA 
Form 9), and enclosed instructions regarding how much time 
the veteran had to file her appeal, and her further appellate 
rights.

In March 2001, the veteran's representative submitted a 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), noting her request to testify at a hearing before 
a Member of the Board.

At her April 2001 Travel Board hearing, the veteran 
testified, in pertinent part, in support of her claims for 
service connection hypothyroidism, carpal tunnel syndrome, 
chronic right submandibular sialoadenotomy, and Hepatitis C.  
She also submitted a letter, with attached copies of private 
medical records, addressing several of these issues.  The 
veteran signed a waiver of initial consideration of this 
material by the RO.

In June 2001, the Board sent the veteran a letter in which 
she was advised that it appeared that a timely substantive 
appeal had not been filed with respect to her claims for 
service connection hypothyroidism, carpal tunnel syndrome, 
chronic right submandibular sialoadenotomy, and Hepatitis C.  
She was advised that, if the appeal had not been not timely 
filed, the Board would have to dismiss her appeal as to these 
four claims.  The Board offered the veteran the opportunity 
to explain whether she thought the appeal was perfected, to 
submit evidence to show it was filed, or to request a Board 
hearing on the question of whether a timely substantive 
appeal had been filed.  She was also told that she and her 
representative had 60 days within which to respond to the 
letter.  A copy of the letter was sent to the veteran's 
representative.

In a June 2001 letter to the Board, responding to the Board's 
letter, the veteran's representative stated that the issues 
of service connection for hypothyroidism, carpal tunnel 
syndrome, chronic right submandibular sialoadenotomy, and 
Hepatitis C, although discussed at the Travel Board hearing, 
"have not been perfected."  The representative said that 
the veteran's failure to perfect the appeal as to these 
issues was "due to the decision of the VARO Montgomery 
having denied them as Not Well Grounded."  The 
representative requested that these issues be returned to the 
RO for readjudication pursuant to the VCAA.

II.  Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, (Appeal to Board of Veterans' Appeals), or correspondence 
containing the necessary information.  If the SOC and any 
prior SSOC addressed several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take in order to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  38 
C.F.R. § 3.1(q) (2001).



The U.S. Court of Appeals for Veterans Claims has held that 
the formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction before addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the veteran for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss an appeal when not 
timely perfected.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).

Having reviewed the complete record, the Board finds that the 
veteran failed to perfect her appeal with regard to her 
claims of entitlement to service connection for 
hypothyroidism, carpal tunnel syndrome, chronic right 
submandibular sialoadenotomy, and Hepatitis C.  An appeal 
must be perfected within one year of the date of notice of 
the initial rating or within 60 days after the issuance of an 
SOC, whichever period ends later.  One year from the date of 
notice of the initial rating decision as to the instant 
matters regarding service connection for hypothyroidism, 
carpal tunnel syndrome, chronic right submandibular 
sialoadenotomy and Hepatitis C was in February 2001.  

Moreover, 60 days from the issuance of the SOC was June 24, 
2000.  However, the earliest document filed by the veteran or 
her representative remotely regarding these issues, following 
the April 2000 SOC, was the VA Form 646 dated March 26, 2001.  
The envelope that transmitted it is not in the claims file, 
so the Board presumes that it was mailed within three days 
prior to the receipt.  See 38 C.F.R. § 20.305

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal.  
Furthermore, although the Board is inclined to regard oral 
testimony at a recorded hearing as sufficient to constitute a 
substantive appeal, the veteran's testimony at the April 2001 
Travel Board hearing did not occur within 60 days after the 
date of the issuance of the SOC, or within one year after the 
date of the notice of the initial rating decision.  See 
e.g.,Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding 
that testimony at a hearing, once reduced to writing, can be 
construed as an NOD).

The evidence reflects that the veteran was advised of the 
necessity to file her appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
statement of the case, and she was also advised of what was 
required of her if she needed more time to do so.  The 
veteran did not comply with the instructions set forth in the 
VA Form 4107 provided in February 2000, nor did she comply 
with the instructions set forth in the cover letter that 
accompanied the April 2000 SOC.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or the response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case would have to have been filed 
on or before June 24, 2000.  There is no evidence of record 
that the veteran ever requested an extension of time to file 
her appeal.  

Notwithstanding the above, the General Counsel has held that, 
if a claimant has not yet perfected an appeal and VA issues 
an SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
action being appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(c) require VA to afford the claimant at least 60 days 
from the mailing date of the SSOC to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  To the extent that 38 
C.F.R. § 20.304 purports to provide otherwise, it was held to 
be invalid.  VAOPGCPREC 9-97 (Feb. 11, 1997).

However, the Board observes, in this regard, that the 
February 2000 SSOC addressed issues other than the veteran's 
claims for service connection for hypothyroidism, carpal 
tunnel syndrome, submandibular sialoadenotomy and Hepatitis 
C.  Thus, VAOPGCPREC 9-97 is inapplicable here.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
veteran has provided no basis for a finding that such good 
cause exists.  In fact, in March 2000, she stated that she 
disagreed with the RO's February 10, 2000, decision.  Thus, 
she was placed on notice of the steps in the appellate 
process.  Moreover, in June 2001, her representative agreed 
that the claims for service connection for hypothyroidism, 
carpal tunnel syndrome, Hepatitis C and submandibular 
sialoadenotomy had not been perfected on appeal.  The 
regulations clearly set forth the time limits for filing a 
timely substantive appeal.  The veteran did not file her 
appeal within these statutory guidelines, and her 
representative has acknowledged that fact.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy, supra, at 
556-557, citing Busic v. United States, 446 U.S. 398, 404 
(1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  
Significantly, the Court held that 38 C.F.R. § 20.303 takes 
precedence, and commented that a contrary view as to a 
regulatory scheme promulgated under statutory authority would 
make no sense.  As previously indicated, there is no evidence 
of record in this case that the veteran ever requested an 
extension of time to file her substantive appeal as to these 
matters.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  
Moreover, the veteran has not demonstrated good cause for her 
delay in filing.  As indicated immediately above, she has 
provided no basis for finding that there is good cause for 
extending the time period.

Therefore, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  There is no other submission from the veteran or her 
representative that could be reasonably construed to be a 
timely substantive appeal.  A timely substantive appeal not 
having been filed with regard to the February 2000 rating 
decision, the appeal has not been perfected, and it must be 
dismissed.

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, which amended and 
clarified the law as to VA's obligation to provide notice and 
assistance to claimants seeking benefits.  The new statute 
specifies that the Secretary shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.



In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required, 
because there is no reasonable possibility that it would aid 
in substantiating the veteran's claims.  As discussed in 
detail above, the record reflects that the veteran was 
advised of the necessity to file her appeal within one year 
from the date of notice of the initial rating or 60 days of 
the date of the statement of the case, and she was also 
advised of what was required of her if she needed more time 
to do so.  She was provided with her procedural and appellate 
rights in the VA Form 4107 provided in February 2000, and in 
the cover letter and instructions that accompanied the April 
2000 SOC.  Nevertheless, the veteran did not submit a timely 
substantive appeal regarding the issues of entitlement to 
service connection for hypothyroidism, Hepatitis C, carpal 
tunnel syndrome, and chronic right submandibular 
sialoadenotomy. 

In addition, we note that, in June 2001, the veteran and her 
representative were advised by the Board that the issue of 
timeliness of the substantive appeal was under consideration, 
and that she was being afforded an opportunity to submit 
evidence and/or argument as to that issue.  With all due 
respect for the response of the veteran's representative on 
that subject, which the Board has carefully considered, 
nothing has been submitted to alter the untimeliness of the 
appeal.

Under such circumstances, where the veteran has not complied 
with the legal requirement for perfecting an appeal, the 
Board finds that further development pursuant to the 
provisions of the VCAA is not warranted, as no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A (West 
Supp. 2001)).  See Wensch v. Principi, 15 Vet. App. 362, 367-
68 (2001) ("VCAA is not applicable in all cases").



ORDER

The veteran did not file a timely substantive appeal 
regarding the issues of service connection for 
hypothyroidism, carpal tunnel syndrome, chronic right 
submandibular sialoadenotomy, and/or Hepatitis C.  Therefore, 
her appeal as to those issues are not properly before the 
Board for appellate review and are, accordingly, dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


REMAND

The veteran seeks service connection for hemorrhoids and 
hematochezia, Epstein-Barr virus and polyclonal gammopathy, 
chest pains and palpitations, and a compensable rating for 
gastritis.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993). Even if there 
is no record of organic disease of the nervous system or 
coronary artery disease in service, its incurrence in service 
will be presumed if it was manifest to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The record shows that the veteran had twelve years of active 
service and filed an application for compensation (VA Form 
21-526) in January 1996, the month she was discharged from 
service.  She reported treatment for hemorrhoids with 
hematochezia and polyclonal gammopathy, from 1992, at Raymond 
W. Bliss Army Hospital, Ft. Huachuca, Arizona, and for chest 
pains and palpitation, from 1993, at Fox Army Hospital at 
Redstone Arsenal, Alabama.

Service medical records indicate that an October 1990 service 
examination report noted findings of swollen glands.  A 
January 1992 record indicates complaints of blood in the 
veteran's bowel movement with an assessment of minimal 
internal hemorrhoid.  Mild polyclonal gammopathy was shown in 
laboratory findings in June 1992.  A June 1993 hospital 
record includes a diagnosis of hemorrhoids with hematochezia.

Service records further indicate that, in August 1993, the 
veteran complained of chest discomfort, assessed as atypical 
chest pain and findings of a Holter Monitor study revealed no 
pauses or significant arrhythmias noted.  In September 1993, 
the provisional diagnosis was a need to rule out hiatal 
hernia/esophageal spasms.  A September 1993 cardiology 
consultation report indicates that the veteran complained of 
palpitations and atypical chest pains.  The specialist 
indicated that her chest pain symptoms were not cardiac and 
were most likely gastrointestinal related and that an 
(electrocardiogram) EKG was normal.  

According to a March 1994 Medical Evaluation Board report, 
the veteran said her health was fair, mainly due to chronic 
back pain.  She had a history of heart murmur diagnosed as an 
adolescent with recent episodes of frequent palpitations.  An 
emergency room EKG evaluation was not significant and the 
diagnosis was having probable hiatal hernia.  The veteran 
also reported occasional heartburn and was told by emergency 
room personnel that she may have a hiatal hernia.  She 
described chest pressure after lying down or after eating 
heavy meals.  Cardiovascular examination findings revealed 
regular rate and rhythm without murmurs, rubs or gallops, 
with pulses palpable in all extremities.  Abdominal 
examination findings showed normal bowel sounds, negative 
bruit, soft to palpation and nontender without masses or 
organomegaly detected.  The examiner found no evidence of 
physical detriment that would limit the veteran's worldwide 
duty.

In September 1994, the veteran complained of chest pain and 
palpitations and the assessment was noncardiac, most likely 
gastrointestinal related.  An April 1995 EKG was essentially 
unchanged from February and October 1994. 

On a report of medical history completed in April 1995, the 
veteran checked yes to having swollen or painful joints, 
frequent or severe headache, dizziness or fainting spells, 
eye, ear and nose trouble, shortness of breath, pain or chest 
pressure, palpitations or pounding heart, high blood 
pressure, stomach trouble, frequent indigestion and leg 
cramps.  She checked no to having heart trouble and 
gallbladder disease.  An April 1995 separation examination 
report reported the veteran's gastroenterological and cardiac 
systems as normal and noted cardiology consultations were 
scheduled for chest pain and shortness of breath.  Findings 
of a Medical Board report, dated in September 1995, described 
the veteran's upper and lower back disabilities and showed 
the veteran's cardiovascular systems had essentially regular 
findings. 

An October 1995 record reflects positive laboratory findings 
for Epstein Barr virus antiglobulin.

Post service, records from Eisenhower Army Medical Center, 
dated in March 1996, document findings that were seropositive 
and indicated a "prior exposure to EBV".  Fox Army Hospital 
records include an April 1996 clinic note reflecting positive 
Epstein Barr virus serologies, "consistent with prior 
infection with Epstein Barr virus.  The infectious disease 
specialist said that test results indicated that the acute 
infection had resolved and there was no evidence for a 
continuing chronic Epstein Barr virus, and that there was no 
effective treatment for Epstein Barr virus.  A May 1996 
report assessed chronic Epstein Barr infection versus 
fibromyalgia.  A November 1996 report from M.C.D., M.D., a 
hematologist and oncologist, reflects the veteran's variety 
of symptoms including numbness and tingling in her 
extremities and visual disturbances with complaints of 
shortness of breath with exertion, palpitations and leg 
cramps with a regular heart rate and rhythm on examination.  
The assessment was history of lymphadenopathy, monocytosis 
and basophilia, suggestive of a viral infection.  

Private medical records reveal that, in January 1998, the 
veteran underwent flexible sigmoidoscope.  The clinical 
impression included hemorrhoids of a mixed character.  In a 
January 1998 statement, M.W.B., M.D., reported that recent 
test results showed that the veteran had some hemorrhoids.  
An August 1998 private hospital record indicates that the 
veteran underwent an esophagogastroduodensocopy with biopsy.  
The clinical impression was esophageal reflux, hiatal hernia 
that appeared minimal, gastritis and duodenitis.  An August 
1998 private medical record from M.W.B., M.D., a 
gastroenterologist, reflects the veteran's complaints of 
fatigue, aches and chills with increased heartburn.  She used 
Prilosec reflux in the past but thought her problem had 
worsened.  It was painful to swallow at times.  The 
assessment was recent febrile illness, appeared viral in 
nature, of unknown etiology at the time, heartburn and 
dysphagia, suggesting esophageal reflux disease with 
esophagitis that could be viral in origin.

In a January 1999 statement, the veteran requested a VA 
examination to evaluate her various alleged claims.  Findings 
of January 1999 laboratory tests were indicative of "recent 
primary infection with EBV."  In a March 1999 statement to 
the RO, the veteran submitted a second request for a VA 
examination, noting that such an examination was not 
proffered when she filed her initial claim for benefits in 
1996.  She noted the delay in her claim because VA misplaced 
her file for a year and half and requested VA examination 
prior to her case being sent to the Board.

According to May 1999 private records, the veteran complained 
of severe substernal chest pain and there was a need to rule 
out a myocardial infraction.  A May 1999 discharge summary, 
the veteran was hospitalized for substernal chest pain with 
shortness of breath.  She underwent tests to rule out acute 
myocardial infarction and test results were negative.  The 
diagnosis was reflux esophagitis.

At her April 2001 Board hearing, the veteran testified that 
the current manifestations of her service-connected gastritis 
warranted a compensable evaluation.  Her symptoms included 
chest pain, chronic indigestion, burning in her stomach, 
constipation and diarrhea, nausea without vomiting, 
difficulty swallowing and regurgitating.  Her private 
physician attributed the symptoms to a hiatal hernia type 
disorder and esophageal reflux disease and Prilosec was 
prescribed that did not completely resolve her symptoms.  She 
reported flare-ups with severe chest pain for which Propulsid 
was prescribed.  As to her Epstein-Barr virus, she said Dr. 
Ryder, a civilian doctor working at an army hospital 
diagnosed it in approximately February 1996.  Her symptoms 
included fatigue, lethargy and muscle pains that were flu-
like symptoms that frequently recurred.  She reported 
difficulty completing physical activity in service.  She said 
she as diagnosed with the disorder and that Dr. Ryder 
diagnosed her with it shortly after discharge.  The veteran 
said she was first diagnosed with hemorrhoids and 
hematochezia in 1992 and continued to experience 
symptomatology on a recurrent basis.  In service, 
suppositories were recommended.  Her private physician, Dr. 
M.B., treated her for the occasional chronic bleeding.  She 
said her medical board examination focused on her orthopedic 
rather than rectal disorder.  Regarding the matter of chest 
pains, the veteran said she experienced chest pains in 
service and initially sought medical care in 1993, when she 
wore a Holter Monitor.  She said a VA hospital diagnosis 
included thickening of the left ventricle and that VA treated 
her for it.  She required antibiotics prior to dental care.  
The veteran denied service in the Persian Gulf.   

The Board notes that significant changes in the law 
pertaining to VA's duty to assist a veteran in the 
development of a claim for compensation have occurred during 
the pendency of this appeal.

As mentioned above, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. at 280; see also Karnas v. 
Derwinski, 1 Vet. App. at 308.  The new statute revises the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)). 

The veteran had not been afforded VA examinations regarding 
her claims for service connection for Epstein Barr virus, 
hemorrhoid and hematochezia and chest pains and palpitations, 
although she repeatedly requested one.  Further, she asserted 
that the symptoms of her service-connected gastritis 
worsened, but she has not been afforded a VA examination to 
assess the current status of the service-connected 
disability.  As such, in light of the above, and in the 
interest of due process, the Board believes the veteran 
should be scheduled for VA examinations prior to 
consideration of her claims.

Additionally, the veteran testified to VA hospitalization 
regarding her chest pains.  While VA medical records, dated 
from 1996 to 1998, are in the claims file they do not 
describe VA hospitalization for complaints regarding chest 
pains or a cardiac disorder although a May 1999 private 
record describes cardiac-related tests.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Here, the record suggests that additional VA 
medical evidence might be available, that is not available 
the Board at this time

Lastly, the Board notes that, in a February 2000 rating 
decision, the RO denied a rating in excess of 10 percent for 
the veteran's service-connected chronic upper back pain with 
assessment of myofascial pain syndrome.  However, in a June 
2000 Statement in Support of Claim (VA Form 21-4138), the 
veteran submitted "additional evidence to support my claim 
for herniated disc of C5-6."  The Board construes the 
veteran's statement as a timely notice of disagreement.  See 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute a notice of disagreement under the law.).  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999)(The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the court; the 
Board should have remanded that issue to the RO, for issuance 
of a statement of the case.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should issue a statement of the 
case regarding the issue of a rating 
in excess of 10 percent for chronic 
upper back pain.  If, and only if, the 
veteran completes her appeal by filing 
a timely substantive appeal as to that 
issue, this claim should then be 
returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).

2. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who may possess additional records 
pertinent to her claims of entitlement 
to service connection for Epstein Barr 
virus with polyclonal gammopathy, 
hemorrhoids and hematochezia and chest 
pains and palpitations and an 
increased rating for gastritis.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any new records identified by the 
veteran.  All requests for records and 
responses received should be 
associated with the claims folder.

3. The veteran should be offered the 
opportunity to obtain a written 
medical opinion as to the onset or 
etiology of Epstein Barr virus and 
polyclonal gammopathy, hemorrhoids and 
hematochezia and chest pains and 
palpitations.

4. Then, the veteran should be afforded 
VA gastroenterological, infectious 
disease and cardiac examinations by 
specialists, if available, to 
determine the nature and extent of any 
disorders found to be present.  The 
claims file and a copy of this REMAND 
should be made available to the 
examiner prior to the examination(s).  
A complete clinical history of the 
veteran should be obtained.  All 
indicated diagnostic tests or studies 
deemed necessary should be completed 
and all clinical manifestations should 
be reported in detail.  The 
examiner(s) are requested to render 
opinions, with supporting analysis, as 
to whether it is at least as likely as 
not that Epstein Barr virus with 
polyclonal gammopathy, hemorrhoids and 
hematochezia and chest pains with 
palpitations, if present, is/are 
related to the findings noted in 
service including whether it is at 
least as likely as not (more than 50 
percent) that any diagnosed Epstein 
Barr virus with polyclonal gammopathy, 
hemorrhoids and hematochezia and chest 
pains with palpitations found to be 
present is/are related to the findings 
noted in the veteran's service medical 
records.  The physician(s) should 
include a complete rationale for all 
opinions and conclusions expressed.

5. The VA gastroenterologist is also 
requested to determine the current 
severity of the veteran's service-
connected gastritis.  All tests deemed 
necessary should be performed and all 
manifestations of the service-
connected disorder should be described 
in detail.  The examiner should 
provide a discussion of all pertinent 
symptomatology found on examination to 
be associated with the veteran's 
gastritis.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000).  The 
examiner should also provide a 
complete rationale for all conclusions 
reached and opinions expressed.  

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

7. Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for Epstein Barr virus with 
polyclonal gammopathy, hemorrhoid and 
hematochezia and chest pains and 
palpitations and a compensable 
evaluation for gastritis.  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




 


